Affirmed and Memorandum Opinion filed November 14, 2013.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-13-00296-CR

                        JOSE RAUL RIVERA, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court
                             Navarro County, Texas
                       Trial Court Cause No. C34495-CR

                 MEMORANDUM                     OPINION


      Appellant entered a plea of guilty to evading arrest with a motor vehicle.
The trial court sentenced appellant to confinement for seventeen years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed
a timely notice of appeal.

      Appellant’s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).

      A copy of counsel’s brief and the appellate record were delivered to
appellant. Appellant was advised of the right to examine the appellate record and
file a pro se response. See Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App.
1991). As of this date, more than forty-five days has passed and no pro se
response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error
in the record. We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable grounds
for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                      PER CURIAM

Panel consists of Justice Christopher, Donovan, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2